     Case: 1:14-cv-01437 Document #: 437 Filed: 09/18/19 Page 1 of 13 PageID #:6908




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

     GREGORY GREENE, individually and on
     behalf of all others similarly situated,

                          Plaintiff,
                                                       No. 1:14-cv-01437
     v.
                                                       Hon. Gary Feinerman
     MARK KARPELES, an individual,
                                                       Magistrate Judge Susan Cox
                          Defendant.




          PLAINTIFF’S MOTION TO COMPEL PRODUCTION OF DOCUMENTS
               RESPONSIVE TO PLAINTIFF’S FIRST SET OF REQUESTS FOR
                                  DOCUMENTS

          Plaintiff Gregory Greene (“Plaintiff”), by and through his undersigned counsel and

pursuant to Federal Rule of Civil Procedure 37(a), hereby respectfully moves the Court for an

Order compelling Defendant Mark Karpeles (“Defendant”) to produce documents responsive to

Plaintiff Gregory Greene’s First Set of Requests for the Production of Documents to Defendant

Mark Karpeles. In support of this motion, Plaintiff states as follows:

I.        INTRODUCTION

          This case is about Mark Karpeles’s management and control over virtually every aspect

of the Mt. Gox bitcoin exchange. Karpeles has acknowledged that he has access to documents

and communications relevant to that management and control but, to date, has not produced even

a single document in discovery. Through the meet and confer process, Karpeles has explained

that his decision to not produce turns on his attorneys’ interpretation of two provisions of the

Japanese Code of Criminal Procedure, which (he contends) preclude him from disclosing any


                                                  1
      Case: 1:14-cv-01437 Document #: 437 Filed: 09/18/19 Page 2 of 13 PageID #:6908




information relating to the Mt. Gox exchange because that information overlaps with his criminal

case in Japan.

          Karpeles’s objection lacks any merit whatsoever. By their terms, Articles 281-4 and 281-

5 of the Japanese Code of Criminal Procedure only prevent a Japanese criminal defendant from

disclosing information that “the public prosecutor has given [the accused or his lawyer] the

opportunity to inspect or copy.” (Declaration of Matt Wilson (“Wilson Decl.”), attached to the

Declaration of Benjamin Thomassen (“Thomassen Decl.”) as Exhibit A, at ¶¶ 12-14, 16.) They

do not prevent an individual from disclosing information otherwise in his or her possession.

They therefore do not prevent Karpeles from producing such information—e.g., communications

and other documents relating to the Mt. Gox exchange—in this case. (Id. ¶¶ 10-11, 15-18.)

          Because Karpeles asserts no other objections that resulted in his withholding of

documents, his refusal to produce materials in this case violates Federal Rules of Civil Procedure

26 and 34. An order compelling Karpeles’s production is therefore appropriate.1

II.       BACKGROUND

          A.     Factual Background

          Plaintiff seeks to hold Karpeles accountable for conduct that led to the loss of more than

$400 million from U.S. users of the Mt. Gox bitcoin exchange on theories of negligence,

conversion, and fraud. By now, the Court is well-aware of the general facts and allegations



1
        For ease of reference, Plaintiff seeks a compelling order specific with regards to
Plaintiff’s Requests to Produce Nos. 4, 5, 10, 11, 12, 13, 15, 16, 17, 18, 19, 20, 21, 22, 24, 25,
26, 28, 29, 30, 31, 33, and 35. Because the record is unclear about the status of Karpeles’s access
to documents (i.e., given his counsel’s conflicting explanations as to whether her client does or
does not have access to case materials), Plaintiff reserves the right to seek or compel responses to
those requests to which Karpeles claimed he has no responsive documents. (See, e.g., Ex. D at
Response to Req. No. 1 (stating without objection that “Karpeles has no documents responsive to
this request.”).)


                                                   2
  Case: 1:14-cv-01437 Document #: 437 Filed: 09/18/19 Page 3 of 13 PageID #:6908




underlying these theories. Plaintiff alleges that, as the CEO of Mt. Gox, Karpeles controlled all

aspects of the exchange: He was responsible for the code underlying the exchange, knew of bugs

and other security issues affecting the exchange, and controlled what information was disclosed

to Mt. Gox’s customers. (Dkt. 245 at ¶¶ 19-23, 39.) As a result of this access and control,

Plaintiff seeks to hold Karpeles accountable on theories of negligence (by failing to protect class

members’ holdings using reasonable security measures), fraud (by misrepresenting or concealing

the health or stability of the Mt. Gox exchange for the purpose of inducing class members to

invest or keep investments on the exchange), and conversion (by abusing his access to Mt. Gox’s

systems or enabling third parties to infiltrate such systems and move bitcoin off the exchange

without authorization). (See generally id. ¶¶ 95-121.)

       B.       Plaintiff’s Documents Requests

       Plaintiff Greene propounded interrogatories and document requests on Karpeles on

February 11, 2019. (Exhibit B to Thomassen Decl. (interrogatories), Exhibit C to Thomassen

Decl. (document requests).) As to the document requests, Plaintiff seeks information

unquestionably relevant to this case, all of which falls under a handful of categories:

            •   Documents sufficient to identify witnesses relating to Karpeles’s operation
                of the Mt. Gox exchange;

            •   Documents relating to Class members’ interactions with the exchange,
                along with their bitcoin and fiat currency holdings;

            •   Documents relating to Karpeles’s ability to access and/or control Mt. Gox’s
                systems or user accounts, including his use of “bots” on the exchange; and

            •   Documents relating to unauthorized exchange activity, whether resulting
                from “bugs” or “hacks,” (See generally Ex. C).

Generally speaking, each of these topics bear on the manner in which Karpeles, as the acting Mt.

Gox CEO from 2011 until 2014, operated the exchange and interacted with actual and potential

Mt. Gox customers. The topics will inform whether, as described above, Karpeles acted


                                                 3
  Case: 1:14-cv-01437 Document #: 437 Filed: 09/18/19 Page 4 of 13 PageID #:6908




negligently, acted fraudulently, or stole class members’ investments.

       C.      Karpeles’s Refusal to Produce Documents

       On May 29, 2019, Karpeles replied with written responses and objections. (Exhibit D to

Thomassen Decl.) While Karpeles’s written responses to Plaintiff’s document requests assert a

number of objections, nowhere did he indicate that “responsive materials [were] being withheld

on the basis of [any] objection.” Fed. R. Civ. P. 34(b)(2)(C). Substantively, Karpeles’s written

responses also indicate—with very few exceptions—that he did not have any responsive

documents to any of Plaintiff’s requests. (Ex. D.)

       In the following weeks, counsel began the meet and confer process. (Thomassen Decl. ¶

12.) Initially, Karpeles claimed that he did not have access to any documents at all, because they

had either been provided to the trustee(s) appointed over the Japanese bankruptcy and civil

rehabilitation proceedings relating to Mt. Gox (i.e., in or around the first half of 2014), or had

been seized by the Japanese authorities once Karpeles was arrested on August 1, 2015. (Id.) The

claim didn’t make sense. As Plaintiff’s counsel pointed out, and as the Court may recall,

Karpeles had directly emailed, or promised to email, documents relating to the Mt. Gox

exchange to attorneys at Edelson PC in October and November 2016, and then again in May and

July of 2017, years after Mt. Gox entered bankruptcy proceedings and Karpeles’s arrest. (Exhibit

H to Thomassen Decl.) These forwarded materials included, for example, emails from

Karpeles’s “mark@tibanne.com” email address (which Karpeles used to conduct exchange-

related business) that had been accessed on October 11, 2016. (Thomassen Decl. ¶ 12.) Likewise,

in May 2017, Karpeles also promised to forward around 20,000 pages of documents that he had

identified relating to the exchange, but then decided not to disclose any additional documents

once his criminal trial in Japan started. (Id.) In short, any contention that Karpeles lost access to




                                                  4
  Case: 1:14-cv-01437 Document #: 437 Filed: 09/18/19 Page 5 of 13 PageID #:6908




documents relevant to this case in 2014 (when the bankruptcy proceedings kicked off) or 2015

(when he was arrested) is demonstrably false.

       Eventually, Karpeles shifted position. In August 2019, Karpeles’s attorneys explained

that he did, in fact, have access to information about the Mt. Gox exchange, including the “Mt.

Gox database (including some emails and other data).” (Exhibit E to Thomassen Decl.) But

despite this access, Karpeles still insisted that he couldn’t produce anything due to the criminal

penalties associated with Articles 281-4 and 281-5 of the Japanese Code of Criminal Procedure.

(Exhibit G to Thomassen Decl.) To support his non-production, Karpeles provided Plaintiff with

translated versions of those Articles, which (according to Karpeles’s counsel) stated that an

accused “shall not deliver . . . copies and other materials which the public prosecutor was given

the opportunity to inspect or copy. . . .” (Id. (emphasis added).) Because the Japanese criminal

proceedings against Karpeles overlapped factually with this case (i.e., they both concern his

position at Mt. Gox), he claimed that he could not produce any documents that were in any way

related to the Mt. Gox exchange. (Id.)

       Karpeles’s translation, however, is incorrect. According to the Japanese Ministry of

Justice’s website, which provides an English translation of the Japanese Code of Criminal

Procedure (that, according to the website, was last translated in 2011), Article 281-4 reads:

       The accused or the defense counsel (including the defense counsel provided for in
       Article 440) or those who were formerly in such position must not deliver, present
       or send by telecommunication lines to others copies and other materials which the
       public prosecutor has given the opportunity to inspect or copy for the preparation
       of the proceedings of a case charged to the court[.]

(Exhibit G to Thomassen Decl. (emphasis added); see also Wilson Decl. ¶ 18.) This official

translation of Article 281-5 also contains the “has given the opportunity to inspect or copy”

language as does other areas of the Criminal Code. (Exhibit G to Thomassen Decl. (emphasis

added); see also Wilson Decl. ¶ 18.) Counsel for Plaintiff provided this translation to Karpeles’s


                                                 5
  Case: 1:14-cv-01437 Document #: 437 Filed: 09/18/19 Page 6 of 13 PageID #:6908




counsel, and also noted that other sources discussing Japanese law consistently explained that

Articles 281-4 and 281-5 were designed not to make all evidence related to every single criminal

trial completely secret and confidential (as Karpeles’s translation seemed to suggest), but, rather,

to narrowly protect against the further disclosure of information disclosed by a prosecutor to a

criminal defendant or his counsel. (Ex. H.)

        While counsel for Karpeles acknowledged the conflicting translation (which she

contended had been changed on the Ministry of Justice website in between the time she emailed

the translation to Plaintiff’s counsel (July 9, 2019) and Plaintiff’s follow up email (August 14,

2019)), Karpeles stood on his decision not to produce any documents. (Exhibits I and J to

Thomassen Decl.) He did not provide any justification for this continued non-disclosure, but

simply stated the parties were at an impasse. (Ex. J.)

III.    ARGUMENT

        A party is entitled to “obtain discovery regarding any non-privileged matter that is

relevant to any party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ.

P. 26(b)(1). “Requests for discovery are relevant if there is any possibility that the information

sought may be relevant to the subject matter of the action.” Clark v. Ruck, No. 13-CV-03747,

2014 WL 1477925, at *2 (N.D. Ill. Apr. 15, 2014) (quoting Rubin v. Islamic Republic of

Iran, 349 F. Supp. 2d 1108, 1111 (N.D. Ill. 2004)). Courts “consistently adopt[] a liberal

interpretation of the discovery rules,” Wilstein v. San Tropai Condo. Master Assoc., 189 F.R.D.

371, 375 (N.D. Ill. 1999), and “[t]he burden rests upon the objecting party to show why a []

request is improper.” Kodish v. Oakbrook Terrace Fire Prot. Dist., 235 F.R.D. 447, 450 (N.D.

Ill. 2006).

        Karpeles cannot carry this burden. His only identified basis for withholding documents




                                                 6
    Case: 1:14-cv-01437 Document #: 437 Filed: 09/18/19 Page 7 of 13 PageID #:6908




relies on an incorrect translation of Japanese law and none of his remaining objections warrant

his refusal to produce any documents in this case. An order compelling Karpeles to search for

and produce responsive documents is necessary.

        A.     The Court Should Overrule Karpeles’s Objection Concerning the Japanese
               Code of Civil Procedure.

        Karpeles’s only identified basis for withholding documents is his “belie[f] [that] Japanese

law bars him from producing such responsive documents.”2 (Ex. D; Ex. F.) The objection fails

because it relies on a mistranslation of Articles 281-4 and 281-5 of the Japanese Code of Civil

Procedure. Correctly translated, those Articles do not prevent Karpeles from producing

information in this case.

        Resolution of this issue is straightforward. As explained in the attached Declaration of

Matthew J. Wilson, a professor and practitioner of Japanese law (and fluent speaker and writer of

Japanese), Article 281-4 of the Japanese Code of Criminal Procedure only prohibits criminal

defendants and their lawyers from disclosing evidence made available to them by the

prosecution. (Wilson Decl. ¶ 12.) Article 281-5, in turn, provides criminal penalties for a

criminal defendant’s disclosure of information provided by a Japanese prosecutor over the course

of his criminal proceeding. (Id. ¶ 13.) These prohibitions and penalties stem directly from the

Articles’ plain text, which—as accurately indicated on the Japanese Ministry of Justice’s



2
        In fact, nowhere does Karpeles’s written discovery responses indicate that he is
withholding documents based on any objection, despite his admission that he does, in fact, have
access to such documents. (See generally Ex. D.) Courts have noted that this position amounts to
a “misrepresentation by omission by [a] responding party.” 3D Sys. Corp. v. Miller, No.
117CV03252RLYMJD, 2018 WL 7350943, at *1 n.1 (S.D. Ind. Jan. 31, 2018) (“In light of Rule
34(b)(2)(C), the failure to provide such information leads to a reasonable inference by the
requesting party that no documents have been withheld on the basis of the objection, which
would constitute a misrepresentation by omission by the responding party if such was not the
case.”) (emphasis in original).


                                                 7
    Case: 1:14-cv-01437 Document #: 437 Filed: 09/18/19 Page 8 of 13 PageID #:6908




website3—concern the disclosure of information that “the public prosecutor has given [the

accused or his lawyer] the opportunity to inspect or copy.” (Id. ¶ 16.) They are also consistent

with the Articles’ purpose, which is “to prevent defendants from misusing prosecutorial files and

dossiers . . . and [a]lso . . . to protect the privacy interests of unrelated third parties who are

mentioned in the government’s files.” (Id. ¶ 14.) See also Kingston, J. (2017), Press Freedom in

Contemporary Japan, pp. 101-102, Routledge 2017 (noting that Articles 281-4 and 281-5 of the

Japanese Code of Criminal Procedure are designed to protect against further disclosure of

information disclosed by the prosecutor to the defendant).

        Karpeles’s refusal to produce, in contrast, lacks justification. As noted above, Karpeles

relies on a mistranslation of Articles 281-4 and 281-5, which Karpeles says restricts his ability to

disclose any information that the Japanese prosecutor “was given the opportunity to inspect or

copy” in connection with his criminal trial. While his translation would dramatically broaden

Article 281-4’s and 281-5’s scope (i.e., to shield all information in any way connected with a

criminal defendant’s case, effectively protecting a criminal defendant from having to participate

in any overlapping civil suits), it is neither reflected in the Ministry of Justice’s translation, nor

the translation provided by Professor Wilson. (Wilson Decl. ¶ 15 (observing that Karpeles’s

translation is incorrect.)) This makes perfect sense, given the above-stated purpose of Article

281-4 and 281-5, which serves to protect information originating from the government’s files,

rather than, as Karpeles contends, shield criminal defendants from the burden of participating in

civil cases with overlapping facts. (Id. ¶ 14.)

        Here, Plaintiff does not seek information that Japanese prosecutors disclosed to Mark



3
        The relevant translations (along with the original Japanese) are reproduced in Paragraph
18 of the Wilson Declaration.


                                                    8
    Case: 1:14-cv-01437 Document #: 437 Filed: 09/18/19 Page 9 of 13 PageID #:6908




Karpeles for the purposes of his criminal trial in Japan. Rather, he seeks information naturally in

Karpeles’s possession, such as emails he and others sent relating to the Mt. Gox exchange (some

of which Karpeles voluntarily provided to Plaintiff’s counsel earlier in the case), information

concerning exchange members’ holdings and losses, and activity Karpeles took with respect to

the exchange while he served as CEO. Supra §§ II.B–C. Accordingly, and as Professor Wilson

also concluded, Articles 281-4 and 281-5 do not support Karpeles’s refusal to produce

documents responsive to Plaintiff’s requests. (Wilson Decl. ¶ 11 (“It is my opinion that Articles

281-4 and 281-5 do not prevent or otherwise limit Mr. Karpeles from producing information in

this case, so long as such information was not originally made available to him by the Japanese

public prosecutors in connection with his criminal case.”).)

        B.     The Court Should Overrule Karpeles’s Non-Specific, Boilerplate Objections.

        Karpeles also raises a serving of boilerplate objections, asserting that most of the requests

are vague, overbroad, unduly burdensome, and not relevant to this case.4 Putting aside that

Karpeles nowhere indicates that he is withholding (or declined to search for) documents on the

basis of these objections, as is required under Rule 34, none justify his failure to produce

documents.

        Karpeles’s generic objections are improper and cannot support a decision to withhold

documents. Courts in this district routinely characterize boilerplate objections—i.e., a party’s


4
        Karpeles makes two other objections. First, he objects to the production of documents
that are privileged. Plaintiff presently has no issue with this, so long as any withheld documents
are logged so that any claim of privilege can be reviewed. (To date, no log has been produced,
nor has Karpeles indicated that he has actually withheld any documents on the basis of
privilege.) Second, he objects to certain requests “to the extent [they] impl[y] a class has been
certified in this case.” (Ex. D at Nos. 4, 7, 8, 9.) It’s not clear what this objection is supposed to
accomplish. (Perhaps the avoidance of an admission that a class has been certified?) In any
event, there has been no bifurcation between merits and class issues in this case, so to the extent
Karpeles is implying that class discovery is inappropriate at this juncture, he is wrong.


                                                   9
 Case: 1:14-cv-01437 Document #: 437 Filed: 09/18/19 Page 10 of 13 PageID #:6908




“invocation of ‘the same baseless, often abused litany’ that the requested discovery is ‘vague,

ambiguous, overly broad, unduly burdensome,’ or that it is ‘not reasonably calculated to lead to

the discovery of admissible evidence’”—as wholly ineffectual and “tantamount to not making

any objection at all.” BankDirect Capital Fin., LLC v. Capital Premium Fin., Inc., No. 15 C

10340, 2017 WL 5890923, at *2 (N.D. Ill. Nov. 29, 2017) (quoting Swift v. First USA Bank, No.

98-cv-8239, 1999 WL 1212561, at *7 (N.D. Ill. Dec. 15, 1999) and RealPage, Inc. v. Enter. Risk

Control, LLC, No. 4:16-CV-00737, 2017 WL 1165688, at *3 (E.D. Tex. 2017)). That is because

Rule 34 requires that a party identify reasons why a given request is objectionable, rather than

just assert that it is so. Id. (citing collected cases). Because Karpeles provides no explanations or

detail here, he cannot base his refusal to produce on boilerplate objections.

       Further, and even if the Court were to consider Karpeles’s boilerplate objections, they fail

the merits because the Requests directly seek information relevant to this case through tailored

discovery requests. As explained above, all of Plaintiff’s claims turn on Karpeles’s conduct with

respect to the Mt. Gox exchange. The claim of negligence requires evidence that Karpeles did

not reasonably protect Class members’ holdings. The claim of fraud requires evidence that

Karpeles engaged in conduct on the exchange that was concealed or misrepresented to its

customers. And the claim of conversion requires evidence that Karpeles orchestrated the

disappearance of bitcoins from the exchange. In other words, Plaintiff and other class members

must prove their case by pointing to what Karpeles did on the exchange: the access he had, the

control he exercised, and the actions he took. That—in addition to information relevant to the

various factors under Rule 23—is precisely what Plaintiff seeks in discovery. Supra §§ II.A–B.

To the extent Karpeles has access to documents pertaining to these topics, they must be

produced.




                                                 10
    Case: 1:14-cv-01437 Document #: 437 Filed: 09/18/19 Page 11 of 13 PageID #:6908




IV.        LOCAL RULE 37.2 STATEMENT

           I, Benjamin S. Thomassen, certify that counsel for Plaintiff and counsel for Defendant

met and conferred on Plaintiff’s First Set of Document Requests by telephone on or around

Monday, July 8, 2019. I participated on the call for Plaintiff and Bevin Brennan participated on

that call for Karpeles. I and Ms. Brennan thereafter followed up by email on several of the points

raised during that meet and confer conference, including on the issues underlying Karpeles’s

decision to withhold documents. (The majority of these emails are attached as exhibits to the

Thomassen Decl.) Despite these communications, the parties were unable to reach an accord on

whether Karpeles would produce documents in response to Plaintiff’s First Set of Document

Requests.

      V.      CONCLUSION

           There is no justification for Karpeles’s decision to not produce documents in this case.

Karpeles’s baseless objections should be overruled and the Court should compel his production of

all documents responsive to Plaintiff’s Requests.5

Dated: September 18, 2019                       By: /s/ Benjamin S. Thomassen
                                                        One of Plaintiff’s Attorneys

                                                Jay Edelson
                                                jedelson@edelson.com
                                                Benjamin S. Thomassen
                                                bthomassen@edelson.com
                                                EDELSON PC
                                                350 North LaSalle Street, 14th Floor
                                                Chicago, Illinois 60654
                                                Tel: 312.589.6370
                                                Fax: 312.589.6378

                                                Rafey S. Balabanian
                                                rbalabanian@edelson.com


5
       While he is presumptively entitled to them, Plaintiff does not seek fees or costs in
connection with this motion. Fed. R. Civ. P. 37(a)(5)(A).


                                                  11
Case: 1:14-cv-01437 Document #: 437 Filed: 09/18/19 Page 12 of 13 PageID #:6908




                                    J. Aaron Lawson
                                    alawson@edelson.com
                                    EDELSON PC
                                    123 Townsend Street, Suite 100
                                    San Francisco, California 94107
                                    Tel: 415.212.9300
                                    Fax: 415.373.9495

                                    Counsel for Plaintiff and the Putative Class




                                      12
 Case: 1:14-cv-01437 Document #: 437 Filed: 09/18/19 Page 13 of 13 PageID #:6908




                                CERTIFICATE OF SERVICE

       I, Benjamin S. Thomassen, an attorney, hereby certify that on September 18, 2019, I
caused to be served the above and foregoing Plaintiff’s Motion to Compel Production by
causing a true and accurate copy of such paper to be filed and served on all counsel of record via
the court’s CM/ECF electronic filing system.

                                             /s/ Benjamin S. Thomassen




                                                13
